DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
The most relevant art of record concerning the patentability of independent claims 3 and 28 are found in the teachings of Wilson US Patent No. 3,589,768 and Magistrelli 5,090,337.  
Claim 3 recites first and second support walls having a plurality of panels.  Wilson discloses first and second support walls positioned near the central portion of the delivery truck.  The support walls in Wilson comprise of vertical support frames and horizontal rails 16 for receiving delivery shelves/trays.  Wilson’s support walls do not have any panels connected to the support wall frame.  Magistrelli does not discloses a support wall frame, just a retractable shelf system wherein the shelf extends from one side of the cargo van to the other opposite side of the cargo bay.  Neither Wilson nor Magistrelli disclose a first support wall and second support wall having a plurality of panels.   The prior art of record does not disclose or teach having a plurality of panels on the first support wall and second support wall in Wilson.
Claim 33 recites removable shelves hingedly connected to the first support wall and second support wall that is rotatable relative thereto when moved from a first position to a second position.  The Wilson prior art reference discloses a bread delivery truck wherein the bread is placed on tray/shelves.  The shelves/trays are readily loaded and removable in a horizontal direction from support wall rails so that a delivery person may load and unload multiple loaves of bread at a time as shown in figure 2.  There is no teaching or suggestion in 
In summary, the prior art of record including the Wilson patent fail to anticipate amended claim 1 under 35 USC 102; and neither the Wilson nor Magistrelli, nor the other prior art of record teachings render the invention recited in claim 1 obvious  under 35 USC 103.  
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612